114 U.S. 548 (1885)
EX PARTE HUGHES.
Supreme Court of United States.
Decided May 4, 1885.
ORIGINAL.
Mr. J.N. Dolph for the motion.
Mr. John H. Mitchell opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It has never been the practice of this court, in cases brought before it under its appellate jurisdiction, to tax as costs disbursements by counsel or parties for printing briefs. We see no reason for adopting a different rule in cases within our original jurisdiction.
A proceeding in this court, under its original jurisdiction, against a judge of an inferior court of the United States to obtain a writ of mandamus requiring him to proceed in a cause pending in court before him, is a civil cause, and a docket fee is, therefore, taxable in favor of the attorney of the prevailing party as part of the costs. The objections to the filing of the reply were in the nature of pleadings in the cause. The disbursements for printing such objections are, therefore, taxable as costs of printing the record.
The motion, so far as it relates to the printing of briefs, is denied, but in all other respects granted.